DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon on 3/28/2022
The application has been amended as follows: 
 Please delete the first paragraph of the Abstract.

				Abstract

An input action setting unit selects an action of a user to be accepted as an input operation. An input accepting unit accepts an output from a sensor that is worn by a user and detects a movement of at least one region of the user. When detecting based on the output of the sensor that the user has performed the action selected by the input action setting unit, the input accepting unit accepts the action as an input operation performed by the user. The input action setting unit selects an action of the user to be accepted as the input operation from among preset multiple kinds of action of the user based on at least one of an environment in which the user is placed and a working action of the user other than the input operation, and sets the action in the input accepting unit.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Please see Applicant’s Remarks filed 2/23/2022. Examiner was unable to locate or render obvious “calculate a feature amount by substituting the value into a preset numerical
expression, and determine whether the calculated feature amount is included in a range of a feature amount of each of the preset multiple kinds of action.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRANT SITTA/Primary Examiner, Art Unit 2694